DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 2005/0204001).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Song as teaching:
a laundry appliance (see title and abstract) comprising: 
a cabinet 10 having a rotating drum operably positioned therein for processing fabric (expressly disclosed in paragraph [0049]); and 
at least one transducer 80 positioned proximate the rotating drum that provides an ultrasonic resonance that is directed into an interior chamber of the rotating drum (expressly disclosed in paragraph [0064] and expressly shown in figure 1); and 
an inductive power system 88 that delivers an electrical current to the at least one transducer, the inductive power system positioned proximate a drive shaft of the rotating drum and includes an inductive rotor and an inductive stator (expressly disclosed in paragraphs [0064], [0073] and expressly shown in figures 1, 5).  Song also .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Song.  Song discloses the claimed invention, as rejected above, except for the recited ferromagnetic portion and plurality of transducers.  It would have been an obvious matter of design choice to recite those features, since the teachings of Song would perform the invention, as claimed, regardless of those features and applicants have not specified or claimed the criticality of those features as being necessary for patentability.
Allowable Subject Matter
Claims 14-20 are allowable over the prior art of record.
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection of the claimed invention would be proper or reasonable under current Office practice and procedure.  References A, B, C are patent publications from the same inventive entity as the current application.  References E, F, N, O, P are patent publications that teach laundry appliances.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Thursday, April 15, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753